Citation Nr: 1303086	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-40 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to August 1963, and from June 1968 to January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision which, in pertinent part, granted service connection and awarded an initial noncompensable rating for bilateral hearing loss, effective May 8, 2009.  In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in Houston, Texas.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

During his hearing before the undersigned, the Veteran testified that his hearing has worsened since his January 2010 VA examination.  As the Veteran was last afforded an examination three years ago and his statement suggests an increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  On examination, the examiner should comment on the functional effects caused by the Veteran's bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral hearing loss disability.

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  All pertinent clinical findings should be set forth in a written report, to specifically include the functional effects caused by the Veteran's bilateral hearing disability.  The RO should ensure that the examiner provides all information required for rating purposes.  Information regarding the functional effects caused by the Veteran's bilateral hearing disability can be elicited from the Veteran.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected bilateral hearing loss on his ability to work.

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


